DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was filed on 03/23/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “an interconnecting shaft 106” (Page 3, Line 28).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-2, 5-6, 10, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bradbrook (US Patent No: 9,366,260).
Regarding Claim 1: Bradbrook discloses a gas turbine engine (Figure 1, No. 10).  The engine comprises, in fluid flow series, a gas-generator compressor (18, 20), a combustor (Figure 1), a gas-generator turbine (42), and a free power turbine (43); wherein the gas-generator compressor is an axi-centrifugal compressor comprising a plurality of axial compression stages (18) followed by a single centrifugal compression stage (20), wherein the International Standard Atmosphere, sea-level static (ISA SLS) design point pressure ratio of the axi-centrifugal compressor is from 12 to 16 (Column 3, Lines 50-57), and a ratio of the ISA SLS pressure rise across the axial compression stages to the ISA SLS pressure rise across the centrifugal compression stage is from 0.75 to 1 (Column 3, Lines 50-57).
Regarding Claim 2: Bradbrook discloses the gas turbine engine of Claim 1, in which the axi-centrifugal compressor comprises from 3 to 5 axial compression stages (Figure 1, No. 22 & 24).
Regarding Claim 5: Bradbrook discloses the gas turbine engine of Claim 1, in which the gas-generator turbine is a single stage turbine (Figure 1, No. 42).
Regarding Claim 6: Bradbrook discloses the gas turbine engine of Claim 5, in which the gas-generator turbine comprises an uncooled rotor (Figure 1).
Regarding Claim 10: Bradbrook discloses the gas turbine engine of Claim 1, in which the engine has a core size, defined as the ISA SLS design point non-dimensional flow function in which the mass flow W is measured at the entry to the compressor 
Regarding Claim 14: Bradbrook discloses the gas turbine engine of Claim 1, in which the free power turbine is a single-stage turbine (Figure 1, No. 43).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradbrook.
Regarding Claims 11-13: Bradbrook discloses the gas turbine engine of Claim 10; however, Bradbrook fails to disclose the core size being between 0.5-1.5, 0.7-0.9, or 1.0-1.5.
Bradbrook, however, does disclose that the pressure at the exit of the compressor, and thus the core size (since the core size is dependent upon the mass flow), helps achieve the required compression ratio without suffering the losses that an all-axial flow compressor would suffer (Column 4, Lines 49-55).  Therefore, the core size is recognized as a result-effective variable, i.e. a variable which achieves a recognized result.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that the core size helps the compressor achieve the required compression ratio. Therefore, since the general conditions of the claim, i.e. that engine comprises a core size, were disclosed in the prior art by Bradbrook, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the engine disclosed by Bradbrook having a core size to achieve the required compression ratio for the compressor.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradbrook in view of D’Angelo (US Publication No: 2018/0106193).
Regarding Claim 3: Bradbrook discloses the gas turbine engine of Claim 1; however, Bradbrook fails to disclose the axi-centrifugal compressor comprising four axial compression stages.
D’Angelo teaches a gas turbine engine (Figure 1, No. 10) comprising an axi-centrifugal compressor (22, 44) having a compressor ratio in the range of 12-16 (Paragraph [0018]), wherein the compressor comprises four axial compression stages (42, 48, 52).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the compressor of Bradbrook with four axial compression stages, as taught by D’Angelo, for the purpose of producing an overall more efficient gas turbine engine (Paragraph [0025]).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradbrook in view of Ingistov (US Patent No: 7,255,531).
Regarding Claim 4: Bradbrook discloses the gas turbine engine of Claim 1; however, Bradbrook fails to disclose a fixed-geometry inlet guide vane for the compressor.
Ingistov teaches a gas turbine engine (Figure 1, No. 10) comprising a compressor (Figure 2, No. 21) having fixed-geometry inlet guide vanes (26; Column 4, Lines 2-5).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the compressor of Bradbrook with fixed-geometry inlet guide vanes, as taught by Ingistov, for the purpose of ensuring that air enters the first stage of the compressor at a desired angle (Column 4, Lines 5-6).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradbrook in view of Duesler (US Publication No: 2017/0204787).
Regarding Claim 8: Bradbrook discloses the gas turbine engine of Claim 5; however, Bradbrook fails to disclose the gas-generator turbine comprising a cooled rotor cooled by air bled from the gas-generator compressor.
Duesler teaches a gas turbine engine (Figure 1, No. 10) comprising high- and low-pressure turbines (20 & 22, respectively), wherein the turbines comprising blades cooled by air bled from a compressor (14, 16) (Paragraph [0016], Lines 1-6).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the gas-generator turbine of Bradbrook with a cooled rotor cooled by air bled from the gas-generator compressor, as taught by Duesler, for the purpose of keeping the temperatures of the turbine rotors from rising to excessively high levels, thus allowing the turbines to be operated at higher temperatures to increase the fuel efficiency of the gas turbine engine (Paragraph [0017]).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradbrook and Duesler as applied to claim 8 above, and further in view of Anderson (US Patent No: 4,968,216).
Regarding Claim 9: Bradbrook, as modified by Duesler, discloses the gas turbine engine of Claim 8; however, Bradbrook fails to disclose the gas-generator turbine comprising a supersonic throughflow stator and a supersonic throughflow rotor.
Anderson teaches a turbine (Figure 1) for a gas turbine engine, the turbine comprising a supersonic throughflow stator (14) and a supersonic throughflow rotor (16) (Abstract, Lines 1-4; Column 5, Lines 46-49).
.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradbrook in view of Suciu (US Publication No: 2016/0348591).
Regarding Claim 15: Bradbrook discloses the gas turbine engine of Claim 1; however, Bradbrook fails to disclose the gas-generator turbine and the free power turbine being arranged to contra-rotate.
Suciu teaches a gas turbine engine (Figure 1, No. 20) comprising high and low pressure turbines (54 & 46, respectively), wherein the turbines are arranged to contra-rotate (Paragraphs [0022] & [0047])
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the turbines of the engine of Bradbrook contra-rotate, as taught by Suciu, for the purpose of making the engine more efficient, thus limiting efficiency losses (Paragraph [0005]).
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose a gas turbine engine comprising a gas-generating 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L SEHN/Primary Examiner, Art Unit 3745